14 F.3d 600
17 Employee Benefits Cas. 2763
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CENTRAL STATES, SOUTHEAST & SOUTHWEST AREAS PENSION FUND,Plaintiff-Appellee,v.George W. ROGERS, et al., Defendants-Appellants.
No. 92-2435.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1993.

Before:  KEITH, JONES, Circuit Judges, and RUBIN, District Court Judge.*
PER CURIAM:


1
Defendants--Appellants appeal the district court judgment finding that Rogers was a member of the Genesee control group, and therefore, was liable for Genesee's withdrawal liability of $541,543.94.


2
Appellant Rogers argues the district court erroneously held:  (1) that Rogers operated a sole proprietorship that constituted trade or business within the meaning of ERISA and (2) that the district court erroneously concluded Roger's sole proprietorship was under common control with D & S Leasing in June 1986, and therefore liable for the assessment of withdrawal liability for $541,543.94.  Additionally, Appellant Rogers argues the district court erred in concluding that he received notice of the withdrawal liability assessment as required by statute.


3
Having carefully considered the record and the issues presented in the briefs and at oral argument, we find no error warranting reversal.  Because the reasons judgment should be entered against the Appellants and for Appellee have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  We, therefore, AFFIRM the order by the Honorable Patrick J. Duggan, United States District Court Judge for the Eastern District of Michigan, for the reasons set forth in his July 10, 1992, Opinion and Order.



*
 The Honorable Carl B. Rubin, United States District Court Judge for the Southern District of Ohio, sitting by designation